Citation Nr: 1212509	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  08-16 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a left ankle disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from August 1970 to May 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which in part, denied service connection for left ankle arthritis.  The Board has recharacterized the issue to more accurately reflect the medical evidence of record.  


FINDINGS OF FACT

1.  Service treatment records reveal that the Veteran was treated for ankle sprains during service; some records indicate a right ankle sprain, while others do not specify which ankle was injured.  

2.  VA medical treatment records reveal a current diagnosis of left ankle osteochondral defect with cystic changes.  

3.  A VA medical opinion links the current left ankle disability to the ankle injury during active service.  


CONCLUSION OF LAW

The criteria for service connection for a left ankle disability have been met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from the grant of service connection below.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record as a whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 (2000).

Service treatment records reveal that the Veteran injured his ankle during service.  An October 1970 treatment record indicates that the Veteran had complaints of ankle pain.  The ankle in question was not identified, but the diagnosis was ankle sprain and treatment included an ace wrap.  A November 1970 treatment record indicated that the Veteran had pain in his right foot; another November 1970 treatment record indicated pain in the right ankle with negative x-ray examination results but the presence of swelling.  An April 1971 record indicates a physical profile for right ankle pain.  

A September 2007 VA treatment record indicates that the Veteran reported an initial injury to his left ankle during basic training in 1970.  The Veteran had current complaints of left ankle pain.  After full evaluation, including x-ray and MRI examination, the diagnosis was left ankle osteochondral defect with cystic changes.  The evaluating orthopedic surgeon's medical opinion was that the current left ankle disability was as likely as not due to injury during active service.  

The Board acknowledges that the service treatment records specifically refer to symptoms of right ankle pain when an ankle is specified.  However the initial service treatment record indicating injury and a diagnosis of ankle sprain did not indicate which ankle was at issue.  Accordingly, the possibility exists that both ankles were injured during service.  There is also the possibility that the service treatment records which refer to the right ankle identified the wrong ankle in error.  The Veteran asserts that he injured his left ankle during service.  At least one service treatment record indicates an ankle injury without specifying the ankle in question.  The Board must resolve this doubt in the Veteran's favor.  There is a current diagnosis of a left ankle disability and a credible medical opinion linking this disability to ankle injury during service.  Accordingly, resolving all doubt in the favor of the Veteran, service connection for a left ankle disability is warranted.


ORDER

Service connection for a left ankle disability is granted.  



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


